Opinion issued August 6, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00264-CV
                          ———————————
                        RODNEY P. HUNT, Appellant
                                      V.
                        VICKY STOVALL, Appellee


              On Appeal from the 129th Judicial District Court
                           Harris County, Texas
                    Trial Court Case No. 2010-68881



                         MEMORANDUM OPINION

      Appellant, Rodney P. Hunt, attempts to appeal from two separate

interlocutory orders of the trial court denying his motions to dismiss and for a

declaratory finding and denying his motion to dismiss for want of prosecution.
Appellee, Vicky Stovall, has filed a motion to dismiss the appeal for want of

jurisdiction. We agree and grant the motion to dismiss the appeal.

      Texas appellate courts only have jurisdiction to review final judgments, and

interlocutory orders as specified by statute. See TEX. CIV. PRAC. & REM. CODE

ANN. §§ 51.012, 51.014 (West Supp. 2015); Bison Bldg. Materials, Ltd. v.

Aldridge, 422 S.W.3d 582, 585 (Tex. 2012); Stary v. DeBord, 967 S.W.2d 352,

352–53 (Tex. 1998). The clerk’s record has not been filed and Hunt did not attach

the interlocutory orders. To the extent that the trial court’s orders denied Hunt’s

motions to dismiss and for a declaratory finding and his motion to dismiss for want

of prosecution, those orders are not final judgments and are not authorized as

appealable by statute. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 51.014(a)(1)–

(12); Stary, 967 S.W.2d at 352–53.

      On March 26, 2015, the Clerk of this Court notified the parties that this

Court might dismiss this appeal for want of jurisdiction unless Hunt timely filed a

response demonstrating that this Court has jurisdiction over the appeal. See TEX.

R. APP. P. 42.3(a), 43.2(f). On April 24, 2015, Hunt did not file a timely response,

but instead filed another notice of appeal, which does not show how this Court has

jurisdiction over his appeal. On June 10, 2015, the appellee moved to dismiss this

appeal for want of jurisdiction.



                                         2
      We grant appellee’s motion to dismiss the appeal for want of jurisdiction

and dismiss this appeal. See TEX. R. APP. P. 42.3(a); 43.2(f).

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Massengale.




                                         3